Citation Nr: 0003951	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a panic and dysthymic 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


REMAND

The veteran had active service from December 1976 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California. 

The Board finds that the veteran's claim for an increased 
rating for the service-connected panic and dysthymic disorder 
is well grounded as it is capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This finding is based 
on his assertion that such disability has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
If a claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim (38 U.S.C.A. 
§ 5107(b)) which includes a thorough VA examination.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991).

Historically, service medical records show treatment for 
anxiety reaction with hyperventilation syndrome from July to 
September 1981.

In December 1994, the veteran filed a claim of entitlement to 
service connection for a panic and dysthymic disorder.

A January 1995 report from Dr. M.B. notes that the veteran 
received treatment for anxiety and stress induced panic 
attacks "several times since 1991," but was unable to 
finance ongoing psychotherapy and medication.  The 
psychologist opined that the veteran's "emotional problems" 
were service related, and could have been treated 
successfully prior to his discharge from service.  She 
explained that because so much time had passed since the 
onset of the veteran's anxiety, "helping him to heal is 
likely to be a slow process."

In correspondence received in March 1995, Dr. M.B. reported 
that due to the veteran's inability to pay for medical 
treatment, her contacts with him had been limited to brief 
telephone conversations.  She opined that the veteran was not 
out to "milk the system," but wanted to be capable of 
holding a job "which he can perform well and which will help 
him to feel good about himself."

On VA mental disorders examination in March 1995, the veteran 
reported that he worked for General Dynamics for one year 
following his separation from service.  He then took a job as 
a trailer park manager, and had been employed in this 
position since that time.  He reported that he worked as a 
fireman and police officer at an airport for eight months in 
1991, but his employment was terminated when he informed his 
supervisors "about his anxiety."  The veteran related that 
he did not receive any psychiatric treatment from 1986 to 
1991, but was seen approximately 15 times by a clinical 
psychologist after losing his position at the airport.  He 
explained that he could not afford to continue this 
treatment.

The veteran gave a history of experiencing three to four 
"attacks" per month.  He explained that while he gets very 
anxious during these attacks, he can "calm himself down 
after a while."  There was no evidence of any marked anxiety 
or depression on mental status examination.  The veteran was 
oriented times three, and his affect and mood were 
appropriate to his thought content.  His memory was grossly 
intact for recent and remote events.  He was able to recall 
3/3 objects after five minutes, and recalled the last seven 
presidents in order.  The veteran had no problem with serial 
subtractions, and did proverbs easily.  There was no evidence 
of any overt, psychotic manifestations, and insight and 
judgment were grossly intact.  The examiner noted that the 
veteran's depression was secondary to anxiety or panic 
disorder symptomatology. The final impression was AXIS I : 
Panic disorder; and dysthymic disorder secondary to the panic 
disorder.  AXIS II : None.  AXIS III: None.  AXIS IV : 
Severity of psychosocial stressors - 3.  AXIS V : Global 
Assessment of Functioning (GAF), current and past year, 60.

Based on this evidence, a July 1995 rating decision granted 
service connection for a panic and dysthymic disorder, and a 
10 percent evaluation was assigned.

In February 1997, the veteran sought an increased evaluation 
for his service-connected panic and dysthymic disorder.

On VA examination in April 1997, the veteran reported 
experiencing continued difficulty with panic attacks.  He 
explained that these attacks consist of episodes of anxiety 
where he has sweaty palms, his muscles "tense up," he feels 
like he is going to lose his mind, and periodically 
experiences a fear of dying.  He further stated that two to 
three times a week, he experiences numbness and tingling, 
trembling, chest palpitations, dizziness, and "some 
depersonalization which lasts only for minutes."  He gave a 
two-year history of depressive symptoms, including a 
depressed mood, and reported difficulty with hopelessness, 
feelings of guilt, poor motivation, poor energy, and a sense 
of hopelessness.  The veteran related that he experienced 
insomnia with early morning wakening, and episodes of 
hypersomnia.  The report notes that the veteran's endorsement 
of wanting to "go to sleep and stay asleep" may be passive 
suicidal ideation without plan or intent.

When asked why he did not try a "more substantial job," the 
veteran responded that he was unable to work much faster than 
he does with his part-time job, which occupies a majority of 
his day.  He explained that he has to "sleep a lot," and is 
extremely slow with his job due to excessive fatigue and lack 
of motivation.  The veteran was currently taking college 
classes, and hoped to change vocations.  He reported, 
however, that he was "afraid of trying to work" because of 
his experiences in service. 

A mental status evaluation revealed that the veteran's mood 
was anxious and depressed, and his affect was restricted and 
congruent with his mood.  There was no evidence of psychotic 
symptomatology, no paranoia or response to internal stimuli, 
and no evidence of delusions.  The veteran was alert and 
oriented times three.  He had some difficulty with 
abstracting abilities and concentration.  The veteran's 
insight was impaired, and his judgment was somewhat impaired.  
The diagnostic impression was AXIS I : Panic disorder without 
agoraphobia; and dysthymia.  AXIS II : Deferred.  AXIS III: 
None.  AXIS IV : Severity of psychosocial stressors - 
approximately 3 (Difficulty with maintaining employment).  
AXIS V : Current GAF of 55.  

The examiner concluded that the veteran experienced 
"significant" occupational impairment due to his service-
connected panic and dysthymic disorder, and would be unable 
to maintain more "substantial employment" than his current 
job as a part-time manager due to poor response to stress 
with exacerbation of both panic, anxiety, and dysthymic 
symptoms.  He opined that the veteran may improve if given 
"an appropriate medication trial along with appropriate 
psychotherapy." 

An August 1997 rating decision granted a 30 percent 
evaluation of the veteran's service-connected panic and 
dysthymic disorder.  The veteran filed a notice of 
disagreement (NOD) with this evaluation in October 1997, and 
submitted a substantive appeal (Form 9) in August 1998, 
perfecting his appeal.  

In the Form 9, the veteran maintained that the April 1997 VA 
examination was inadequate, and requested that a new 
examination be performed.  He explained that the examination 
did not accurately reflect the severity of his psychiatric 
disorder, and indicated that the disorder had increased in 
severity.  In particular, the veteran reported experiencing 
panic attacks more than once a week, impairment of short and 
long-term memory, especially the ability to complete assigned 
tasks, and disturbances of motivation and mood.  In addition, 
he reported significant occupational and social impairment.   

Based on the foregoing, the Board finds that both a VA 
psychiatric examination, and a VA social and industrial 
survey would be helpful to clarify the extent and severity of 
the veteran's service-connected panic and dysthymic disorder. 

The Board notes that during the March 1995 VA examination, 
the veteran reported that his employment as a fireman and 
police officer at an airport was terminated in 1991, when he 
informed his supervisors "about his anxiety."  The Board 
believes that records pertaining to the reason for the 
termination of this employment may shed light on the 
appellant's industrial adaptability which is an important 
factor in evaluating his service connected disability.  

In view of the foregoing, the Board finds that additional 
development is required in order to provide a record upon 
which an informed determination of the issue on appeal can be 
made.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since 
April 1997, for his panic and dysthymic 
disorder.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records which 
have not been previously obtained.  

3.  The RO should initiate appropriate 
action to secure from the veteran's 
former employer records that shed light 
on the reasons for the termination of his 
employment.  The Board notes that the RO 
may need to secure from the veteran 
authorization for the release of such 
information.  The veteran is advised that 
his cooperation in obtaining this 
relevant evidence is important, and that 
a failure to cooperate in this matter may 
deprive adjudicators and the Board of 
important evidence which may prejudice 
his claim.

4.  The RO should arrange for the 
veteran to undergo a VA social and 
industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as a result of his 
service-connected panic and dysthymic 
disorder.  The social worker should 
distinguish, if feasible, between the 
veteran's service-connected disorder and 
any nonservice-connected condition found 
to be present.  The claims folder should 
be made available to the social worker 
for review in conjunction with the 
examination of the veteran.

5.  Thereafter, the RO should arrange for 
a special psychiatric examination of the 
appellant for the purpose of ascertaining 
the extent of severity of all service-
connected pathology related to his panic 
and dysthymic disorder.  All necessary 
special studies or tests are to be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders present other than the panic 
and dysthymic disorder, the examiner 
should reconcile the diagnoses, and 
provide an opinion based upon the 
examination and a review of the record as 
to the degree of medical probability that 
any other disorder is causally related to 
service or service-connected disorder.  
If there is an additional psychiatric 
disorder or disorders not related to 
service or service-connected disorder, 
and this additional disorder or disorders 
produce symptomatology, the examiner is 
requested to provide an opinion as to 
which symptoms are attributable to 
service-connected disorders and which are 
not.  If such distinction can not be 
made, it should be so specified.  As part 
of the examiner's review of the claims 
file, the examiner should take note of 
prior GAF Scale numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV), as 
they relate to prior diagnoses.  The 
examiner should then assign a GAF 
numerical code provided in the DSM-IV.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
examiner must be requested to express an 
opinion as to the impact of the service-
connected panic and dysthymic disorder on 
the veteran's ability to obtain and 
retain substantially gainful employment.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, if a 
claimant fails to report without good 
cause for a scheduled VA examination in 
connection with a claim for increase, 
the claim shall be denied.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure the veteran's 
employment records from his former 
employer.  In addition, the RO should 
review the requested examination reports 
to ensure that they are in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).  In the event the examiner fails 
to provide a definition of the GAF score 
assigned, the RO may correct this defect 
by providing this definition in an 
appropriate notice to the appellant and 
his representative.  

7.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a panic and dysthymic disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


